 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   AMERICAN REGISTRY OF                                Case No.: 19cv1743-JAH (KSC)
     RADIOLOGIC TECHNOLOGISTS,
11
                                        Plaintiff,       ORDER VACATING HEARING
12
     v.
13
     KENNETH MOULTRY,
14
                                     Defendant.
15
16
17         After careful review, the Court deems Plaintiff American Registry of Radiologic
18   technologists’ motion for default judgment (Doc. No. 11), suitable for adjudication without
19   oral argument. See CivLR 7.1 (d.1).
20         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is taken under
21   submission without oral argument and the hearing set for March 30, 2020, is VACATED.
22   The Court will issue an order in due course.
23         IT IS SO ORDERED
24
25   DATED:      March 18, 2020
26                                                   _________________________________
27                                                   Hon. John A. Houston
                                                     United States District Judge
28

                                                     1
